        Case 1:21-cv-00763-HBK Document 3 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN CARLOS DELGADILLO                           No. 1:21-cv-00763-HBK (SS)
      IBARRA,
12                                                     ORDER GRANTING MOTION TO PROCEED
                         Plaintiff,                    IN FORMA PAUPERIS, DIRECTING CLERK
13                                                     TO ISSUE THE SUMMONS AND THE CASE
             v.                                        SCHEDULING ORDER
14
      COMMISSIONER OF SOCIAL                           (Doc. No. 2)
15    SECURITY,
16                       Defendant.
17

18

19

20          Pending before the Court is Plaintiff’s motion to proceed in forma pauperis under 28

21   U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion

22   satisfies the requirements under § 1915 to proceed in forma pauperis. By separate order, this

23   Court will issue its Scheduling Order.

24          Accordingly, it is ORDERED:

25          1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

26          2. The Clerk is directed to issue the Scheduling Order.

27          3. The Clerk is directed to issues summons and service shall proceed under the Court’s E-

28   Service program set forth in the Scheduling Order.
                                                      1
        Case 1:21-cv-00763-HBK Document 3 Filed 06/17/21 Page 2 of 2


 1   IT IS SO ORDERED.
 2

 3   Dated:   June 16, 2021
                                            HELENA M. BARCH-KUCHTA
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
